Citation Nr: 1752107	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an increased rating in excess of 10 percent for status post lumbar microdiskectomy, L4-5 for herniated nucleus pulpous, L4-5 (lumbar spine disability) prior to February 27, 2013, and in excess of 20 percent from that date, exclusive of a period during which the Veteran received a temporary total rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to July 1994 and from March 1995 to February 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO continued the 10 percent disability rating for the lumbar spine disability.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In the Veteran's August 2009 substantive appeal, he requested a Board hearing.  However, in a September 2009 statement, the Veteran cancelled his hearing request and has not requested another hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2017).

In September 2010, the RO granted a temporary total evaluation based on surgical treatment necessitating convalescence for a lumbar spine surgery, effective February 18, 2010, to March 31, 2010.  In September 2011, the RO extended the temporary total evaluation, to February 18, 2010, to April 30, 2010. 

In March 2013, the RO increased the disability rating for the lumbar spine disability to a 20 percent, effective February 27, 2013.  This created staged ratings, as indicated on the title page.  Thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In December 2012, March 2015, March 2016, and January 2017 the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the increased rating claim on appeal (as reflected in a June 2017 supplemental SOC (SSOC)) and returned that matter to the Board for further consideration.

During the pendency of the appeal for an increased rating for the lumbar spine disability, in June 2017, the Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation based on unemployability) and asserted that he was unable to obtain gainful employment due to his service-connected disabilities, to include his lumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  However, in an August 2017 statement, the Veteran withdrew his claim for a TDIU.  

The Board notes that in a May 2014 rating decision, the RO granted service connection for scar, residual of microdiskectomy, lumbar spine.  In July 2014, the Veteran submitted a NOD, and a SOC was issued in October 2017.  However, in the Veteran's October 2017 substantive appeal, he did not appeal the issue of scar, residual of microdiskectomy, lumbar spine.  Therefore, the Veteran has not perfected an appeal as to that matter and it is not properly before the Board at this time.

Similarly, in May 2015, the RO awarded service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Moreover, in November 2016, the RO increased the assigned ratings for the radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  The Veteran did not submit a NOD as to those issues and as such, those issues are not before the Board. 

The Veteran has perfected an appeal for the issue of entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD); this issue has not yet certified to the Board.  A review of the claims file reflects that the Agency of Original Jurisdiction (AOJ) is still taking action to develop that issue.  Therefore, while certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, 38 C.F.R. § 19.35 (2017), in the circumstances of this case Board will not accept jurisdiction over the issue at this time.


FINDINGS OF FACT

1.  In August 2017 statement, the Veteran stated that he desired to withdraw his claim of entitlement to a TDIU.

2.  Throughout the appeal period, the Veteran's lumbar spine disability more nearly approximates limitation of forward flexion of the thoracolumbar spine to 30 degrees; and neither ankylosis nor incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 6 weeks during the past 12 months have been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to TDIU are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2017).

2.  The criteria for a 40 percent rating, but no higher, for the Veteran's lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5235-5243 (2017), and Formula for Rating IVDS Based on Incapacitating Episodes (for DC 5243) (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In an August 2017 statement, the Veteran withdrew the the claim for entitlement to a TDIU. For the reasons indicated in the discussion below, the Board interprets this as a request to withdraw from appeal the issue of TDIU, whether raised via a formal claim or and part and parcel of an increased rating claim.

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claim regarding entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).   

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in March 2007 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, in a May 2008 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records (as requested by the Board in its December 2012, March 2015, March 2016, and January 2017 remands), private treatment records, and reports of VA examinations (as requested by the Board in its December 2012, March 2015, March 2016, and January 2017 remands)).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  The Board finds that no further action on these claims, prior to appellate consideration, is required.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran contends that a higher rating is warranted for his service-connected lumbar spine disability. 

The Veteran's service-connected lumbar spine disability is rated under DC 5242. The criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Alternatively, degenerative disc disease may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, ratings are assignable based on the frequency and duration of incapacitating episodes in a 12 month period: 10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  In the case of the Veteran's lumbar spine disability, however, as shown below the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion, with higher ratings requiring ankylosis.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

Turning to the evidence of record, in March 2007, the Veteran was afforded an examination.  He reported persistent dull back pain.  He indicated that his back pain is precipitated by prolonged standing, sitting, walking, lifting, and bending.  He denied flare-ups.  He stated that because of his back pain, his daily activities are restricted, such as heavy lifting, minimal running, and prolonged driving.  He stated that he has intermittent pain and numbness in his right leg that radiates down to his foot.  He stated that he is currently employed as federal law enforcement officer at the Federal Bureau of prisons.  During the course of his employment, he has back pain, due to long car rides; he has lost 3 days of work in the past 12 months. 

Upon physical examination in March 2007, ranges of motion of the spine were recorded as forward flexion to 80 degrees with pain; extension to 20 degrees without pain; left lateral flexion was to 30 degrees without pain; right lateral flexion was to 30 degrees without pain; left lateral rotation was to 30 degrees without pain; and right lateral rotation was to 30 degrees without pain.  The examiner indicated that upon repetitive use testing, there was no evidence of weakness, lack of endurance, fatigability, or incoordination; however, there was additional loss of function of 5 degrees.  There was tenderness to palpation of the spine.  Motor strength was normal.  There was no muscle atrophy.  Deep tendon reflexes were 1+ of the bilateral lower extremities.  An x-ray report showed lumbar spondylosis, stenosis at L4-5, disc space narrowing at L5-S1, and degenerative changes of the sacroiliac joints.

In April 2007, the Veteran was afforded an examination.  He reported back pain with radiating pain to right upper thigh and leg.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 90 degrees with pain at 70 degrees; extension was to 30 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; and right lateral rotation was to 30 degrees.  Following repetitive use testing, there was pain.  The examiner indicated that there was no evidence of radiating pain on movement, IVDS, muscle spasms, or ankylosis of the spine.  Motor and sensory functions were within normal limits.  Lower extremities reflexes were 2+.  The VA examiner described the Veteran's functional impairment as difficulty standing and sitting for long periods, such as driving long distance and inability to run, perform pushups and sit ups.

In the Veteran's March 2008 NOD, he stated that his employment as a law enforcement officer requires him to lift, run, drive for prolong periods, and drag heavy bags, which causes back pain. 

A November 2007 VA clinical record includes his complaint of intermittent back pain with bilateral leg radiation and a weak feeling in his legs,

A January 2008 VA record indicates that results of the electromyography (EMG) were normal.

In June 2009, the Veteran was afforded an examination.  He reported that he had six incapacitating episodes of back pain in the past year.  He stated that he has flare-ups caused by lifting.  He indicated that he has back pain that radiates to his right leg. He stated that he is employed as a corrections officer; and that during the course of his employment, he experiences limitation in sitting and wearing heavy gear.  In his daily activities, he is unable to run due to his back pain.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 70 degrees; extension to 25 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; and right lateral rotation was to 30 degrees.  Upon repetitive motion, there was no additional loss motion.  Motor strength and sensory functions were normal in the lower extremities.  The VA examiner indicated that there was no evidence of lumbar radiculopathy.

A February 2010 private operative report shows that the Veteran had a history of radicular symptoms to the left side and that he underwent a L4-5 microdiskectomy with hemilaminotomy of L4 to treat a L4-5 left herniated nucleus pulposus. 

An April 2012 private orthopedic clinic record shows that the Veteran was seen for complaints of low back and bilateral buttock pain with no significant distal radicular symptoms.  On examination, range of motion was "mildly" limited and neurological test results were normal.  

Results of an April 2012 MRI include an impression of postoperative changes from past left L4-5 laminotomy and microdiscectomy with mild diffuse symmetric circumferential L4-5 disc bulge with midline posterior annular tear without disc herniation or significant spinal stenosis. 

A May 2012 private treatment report documents the Veteran's complaints of back pain.  The examining physician noted that the Veteran has "little bit of range of motion of the lumbar spine."  Gross motor strength was 5/5. 

In February 2013, the Veteran was afforded an examination.  The Veteran reported back pain with moderate flare-ups occurring 4 times a week.  He denied radiating to the lower extremities.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 50 degrees with pain at 45 degrees; extension to 25 degrees with pain at 20 degrees; left lateral flexion was to 30 degrees with pain at 15 degrees; right lateral flexion was to 30 degrees with pain at 20 degrees; left lateral rotation was to 25 degrees with pain; and right lateral rotation was to 25 degrees with pain.  Upon repetitive motion, ranges of motion of the spine were recorded as flexion to 40 degrees; extension was to 25 degrees; left lateral flexion was to 25 degrees; right lateral flexion was to 20 degrees; left lateral rotation was to 25 degrees; and right lateral rotation was to 25 degrees.  The examiner indicated that upon repetitive use testing there was no functional loss or functional impairment.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no evidence of guarding or muscle spasms of the thoracolumbar spine, muscle atrophy, or IVDS.  Muscle strength and sensation to light touch testing were normal.  Deep tendon reflexes were normal, except the right and left ankle were hypoactive (1+).  The examiner noted that the Veteran had lumbar radiculopathy from 2008 to 2010 and that radiculopathy was treated with an operation in 2010.  The examiner found that the Veteran had no signs of radiculopathy or any other nerve damage to his lower extremities.  The examiner diagnosed lumbar spine spondylosis.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work.  The examiner explained that the Veteran missed 7 days of work in the last three months due to his back pain. 

An April 2013 private treatment record shows that the Veteran reported numbness in the right third, fourth, and fifth toes which started the month prior, as well as subjective bilateral lower extremity weakness and radiating pain.

In April 2015, the Veteran was afforded an examination.  He reported daily
back pain, exacerbated by prolonged standing and sitting.  He also reported intermittent shooting pains down the back of both legs accompanied by numbness and tingling during flare-ups of lower back pain.  He stated that he is still employed as a federal prison officer.  He indicated that he has increased back pain caused by wearing a heavy duty belt daily.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 70 degrees; extension was to 20 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 20 degrees; left lateral rotation was to 20 degrees; and right lateral rotation was to 20 degrees.  The examiner indicated that the Veteran had decreased ranges of motion due to pain and limits weight bearing ability.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  

Furthermore, upon repetitive motion, there was no additional loss of function or range of motion.  The examiner indicated that the examination was not conducted during a flare-up.  The examiner was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  There was no evidence of guarding, muscle spasm of the thoracolumbar spine, IVDS of the thoracolumbar spine, muscle atrophy, or ankylosis.  Muscle strength, deep tendon reflexes, sensation to light touch testing were normal.  The examiner found that the Veteran had mild radiculopathy of the right and lower extremities.  The examiner diagnosed degenerative arthritis of the spine.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work. 

In April 2016, the Veteran was afforded an examination.  He reported back with flare-ups.  He stated that he is unable to run or lift heavy items due to his lumbar spine disability.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 75 degrees; extension to 15 degrees; left lateral flexion was to 30 degrees; right lateral flexion was to 30 degrees; left lateral rotation was to 30 degrees; and right lateral rotation was to30 degrees.  The examiner indicated that the Veteran had pain on all ranges of motion and upon on rest.  Upon repetitive motion, the examiner indicated that there was no additional loss of function or range of motion.  The examiner indicated that the examination was not conducted during a flare-up.  The examiner was unable to say without resorting to mere speculation as to whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  

Additionally, the April 2016 examiner indicated that there was localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was evidence of guarding or muscle spasm of the thoracolumbar spine, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength, deep tendon reflexes, and sensation to light touch testing were normal.  There was no evidence of ankylosis.  The examiner indicated that the Veteran had IVDS of the thoracolumbar spine that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner explained that the Veteran had episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  Moreover, the examiner indicated that the Veteran did not have documentation of the prescribed bed rest; however, the Veteran reported that his orthopedic surgeon recommended 1 week of bed rest followed by 1 week of light activity.  There examiner indicated that the Veteran had radiculopathy of the lower extremities.  The examiner noted that the Veteran had a low back scar; however it was not was painful or unstable, nor had a total area equal to or greater than 39 square. The examiner diagnosed degenerative arthritis of the spine.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work.  The examiner explained that the Veteran cannot lift heavy or move quickly which impacts his ability to perform his job at times.

In a November 2016 private treatment report, the Veteran reported constant back pain with flare-ups. 

In March 2017, the Veteran was afforded an examination.  He reported back pain and flare-ups that were described as sharp dull, aching pain that radiates to his lower extremities.  He indicated that his back pain increased with prolonged driving and exercising.  Upon physical examination, ranges of motion of the spine were recorded as flexion to 45 degrees; extension to 10 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 10 degrees; and left lateral rotation was to 15 degrees.  The examiner indicated that the Veteran had pain on all ranges of motion and stiffness.  Upon repetitive use testing, there was no additional loss of function or range of motion.  The examiner indicated that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner indicated that the examination was conducted during a flare-up and that pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups.  

Moreover, the examiner indicated there was pain with weight bearing and localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was guarding and muscle spasm of the thoracolumbar spine that resulted in abnormal gait or abnormal spinal contour.  Muscle strength, deep tendon reflexes, and sensation to light touch testing were normal.  There was no evidence of muscle atrophy or ankylosis.  The examiner found that the Veteran has IVDS of the thoracolumbar spine that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner explained that the Veteran had episodes of bed rest having a total duration of at least one week but less than two weeks during the past 12 months.  Moreover, the examiner indicated that the Veteran did not have documentation of the prescribed bed rest; however, he reported that his orthopedic surgeon recommended 1 week of bed rest followed by 1 week of light activity.  There was evidence of pain on passive range of motion.  There was no evidence of pain with nonweight bearing as the spine and cannot be tested in a nonweight bearing fashion.  There was no opposing joint as this is the spine.  There was radiculopathy of the lower extremities.  The examiner diagnosed degenerative arthritis of the spine.  The examiner opined that the Veteran's lumbar spine disability impacts his ability to work.  The examiner explained that the Veteran requires a back brace during the course of his employment due to increased back pain.  

In sum, the evidence shows that throughout the appeal period, the Veteran has consistently reported back pain, flare-ups, stiffness, tenderness or pain on palpation of the joints, and limitation of motion.  Forward flexion of the thoracolumbar spine was limited to, at worst, 45 degrees with pain.  See VA examination reports dated February 2013 and March 2017.  Moreover, during the February 2013 examination, repetitive use testing revealed forward flexion limited to 40 degrees.  The Board notes that the April 2015, April 2016, and March 2017 VA examiners indicated that the Veteran had pain on ranges of motion; however, the examiners did not indicate at what degree the Veteran experienced pain.  Moreover, the April 2016 and March 2017 examiners indicated that the Veteran has an episode of IVDS of the thoracolumbar spine in total duration of at least one week but less than two weeks during the past 12 months.  

In light of the above findings, the Board finds that a 40 percent rating is warranted for the entirety of the appeal.  Although forward flexion of the thoracolumbar spine was not limited to 30 degrees on examination, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca, 8 Vet. App. at 204-7.  To that end, the Veteran has consistently complained of flare-ups during the June 2009, February 2013, April 2015, April 2016, and March 2017 examinations and during treatment visits.  He reported that he has flare-ups occurring at least four days out of the week.  He also indicated that he is unable to sit, stand, or drive for prolonged periods of time due to his lumbar spine disability.  Additionally, no VA examiner or treatment provider has discussed additional loss of range of motion that results during a flare-up.  Nonetheless, the Board finds it reasonable to conclude that flare-ups cause disabling manifestations that equate to limited flexion of the thoracolumbar spine to 30 degrees, the criteria for a 40 percent rating under DC 5242, which is the highest rating under that diagnostic code for limitation of motion of the lumbar spine.  Given the Veteran's competent assertions that flare-ups cause heightened problems, and that the Veteran was only able to flex his thoracolumbar spine to 45 degrees and only to 40 degrees on repetitive motion testing, the Board finds it reasonable to conclude that flare-ups cause the Veteran's thoracolumbar spine flexion to be tantamount to limitation to 30 degrees, especially given his competent and credible testimony concerning the problems he experiences during flare-ups.

As 40 percent is the highest schedular rating for limitation of motion, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  See Johnston, 10 Vet. App. at 85.  Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  For the same reasons, as the Veteran is now in receipt of the highest schedular rating for limitation of motion, the Court's holdings in Correia, 28 Vet. App. 158 and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation) are not applicable here.

A rating in excess of 40 percent is not warranted.  A schedular rating in excess of 40 percent requires ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, which have not been shown.  There is no evidence of any ankylosis.  Further, the Board notes that during the June 2009 examination, the Veteran reported that he had six incapacitating episodes of back pain in the past year.  However, the June 2009 VA examiner found that, at the time, the Veteran did not have IVDS and there was evidence showing that a physician required bed rest for a duration of six weeks during the past 12 months, as required under the Formula for Rating IVDS.  Moreover, the April 2016 and March 2017 VA examiners noted that the Veteran had an episode of IVDS; nevertheless, there was no lay or medical evidence of incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months.  Thus, a rating in excess of 40 percent is not warranted.

With respect to the Veteran's reports of radiating pain in his right and left lower extremities, as indicated above, the Veteran has been compensated for such symptoms, as he was awarded service connection for radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  See rating decisions dated May 2015 and November 2016.  The Veteran did not appeal or otherwise express dissatisfaction with these ratings.  Consequently, they are not before the Board.

Similarly, the VA examiner noted that the Veteran had a back scar.  To this end, the Veteran has been compensated for his back scar, as he was awarded service connection for scar, residual of microdiskectomy, for the lumbar spine, and did not appeal the assigned rating.  See rating decision dated May 2014. 

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU is warranted.  See Rice, 22 Vet. App. 447.  As indicated above, in June 2017 the Veteran submitted a claim for TDIU.  However, in an August 2017 statement, the Veteran withdrew his claim for a TDIU.  Based on this withdrawal, the Board has dismissed the issue of entitlement to a TDIU, which would include the issue if raised as part and parcel of the increased rating claim.  To hold otherwise and find that the TDIU raised as part and parcel of the increased rating claim is on appeal while dismissing the formal claim for a TDIU would run counter to the Veteran's expressed intention to withdraw this matter from consideration.  The Board therefore finds that the issue of entitlement to a TDIU due to a service-connected disability is not before it. 

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims herein decided.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

For the foregoing reasons, the preponderance of the evidence reflects that a rating of 40 percent, but no higher, is warranted for the Veteran's lumbar spine disability.  The benefit of the doubt doctrine is therefore not for application.  
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

ORDER

The issue of entitlement to a TDIU is dismissed.

Entitlement to a 40 percent rating, but no higher, for status post lumbar microdiskectomy, L4-5 for herniated nucleus pulpous, L4-5, exclusive of a period during which the Veteran received a temporary total rating, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


